 GLAZER'S WHOLESALE DRUG COMPANY, INC.4673.The above-named Union is and at all times material herein has been thestatutory representative of Respondent's employees in two units appropriate for col-lective bargaining: (1) the over-the-road drivers working out of the Tupelo terminal;and (2) the city drivers working out of the Tupelo terminal.4.A preponderance of the evidence on the whole record does not support theallegation of the complaint that Respondent violated Section 8(a)(3) of the Act bychanging the terms and conditions of employment of the drivers in the above units orviolated Section 8(a) (5) of the Act by doing so without notice to or consultation withthe Union.5.A preponderance of the evidence supports the allegations of the complaint thatRespondent violated Section 8 (a) (1) of the Act by threatening employees with lossof employment if they remained members of the Union and by making promisesconcerning their terms and conditions of employment in order to induce them towithdraw from the Union.6.A preponderance of the evidence supports the allegations of the complaint thatRespondent violated Section 8(a)(5) and (1) of the Act by bargaining with theemployees concerning their terms and conditions of employment including the termsupon which they would and did agree to withdraw from the Union.7.The unfair labor practices set forth in paragraphs 5 and 6 are unfair labor prac-tices affecting commerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord, it is recommended that the Board enter an order dismissing the complaint, asamended.Glazer'sWholesale Drug Company,Inc.andDallas GeneralDrivers,Warehousemen and Helpers Local Union No. 745,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.Case No.16-CA-099.May 6,1965DECISION AND ORDEROn March 5, 1965, Trial Examiner Fannie M. Boyls issued her Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in her attached Decision.The Trial Examiner further foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended that the complaintbe dismissed with respect thereto.Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,152 NLRB No. 43. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDand hereby adopts the Trial Examiner's findings, conclusions,) andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recommendedby the Trial Examiner and orders that the Respondent, Glazer'sWholesale Drug Company, Inc., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order.fi In the absence of exceptions thereto, the Board adopts,pro forma,the Trial Examiner'sinding that Respondent did not violate Section 8(a)(3) and (1) of the Act in discharg-ing Ysidoro SevillaTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on August 6, 1964, and an amended charge filed on Septem-ber 18, 1964, by Dallas General Drivers, Warehousemen and Helpers Local UnionNo. 745, affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called the Union, a complaint wasissued on September 18, 1964, alleging that Respondent, Glazer's Wholesale DrugCompany, Inc., had engaged in conduct in violation of Section 8 (a) (1) and (3) of theNational Labor Relations Act, as amended.Respondent filed an answer, denyingthat it had engaged in any of the unfair labor practices alleged.A hearing was heldbefore Trial Examiner Fannie M. Boyls on November 23 and 24, 1964, at Dallas,Texas.The parties waived oral argument at the conclusion of the hearing but allparties thereafter filed briefs which I have carefully considered.Upon the entire record in this case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, and I find, that Respondent isa Texas corporation maintaining its principal office and place of business in Dallas,Texas, and other plants or warehouses in other Texas cities.Respondent is engagedin the importation and distribution of alcoholic beverages and at its Dallas plant inthe bottling and distribution of wine products.During the 12-month period preced-ing the issuance of the complaint, a representative period, Respondent purchased,transferred, and delivered to its Texas plants and warehouses, from points outsidethe State of Texas, products and materials valued in excess of $50,000.Respondentconcedes and I find that it is engaged in commerce within the meaning of Section2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges,,the answer admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III-THE UNFAIR LABOR PRACTICES ALLEGEDA. Background and issuesIn late June 1964 Guadalupe Carreon, who worked as a driver in Respondent'sDallas warehouse, sought out a union representative, obtained union authorizationcards, and signed up nine other employees who worked either at the warehouse or atRespondent's general offices in Dallas, a few miles from the warehouse.On July 9the Union wrote Respondent at its warehouse address, claiing to represent a major-ity of the warehouse employees and requesting recognition.- This letter was receiveda day or two later. GLAZER'S WHOLESALE DRUG COMPANY, INC.469Carreon and two other employees, Ysidoro Sevilla and Cruz Dominguez, who hadsigned unioncards, were discharged during the latter part of July.The issues pre-sented arewhether these discharges were because of the employees' union member-ship or activities, as the complaint alleges, or for cause, as Respondent asserts, andwhether Respondent otherwise engaged in unlawful acts by interrogating employeesregarding their union membership and sympathies or by threatening them withreprisalsfor designatingthe Union as their bargaining representative.B. The alleged interfe,ence, restraint, and coercion1.Interrogation and threats attributed toWarehouseForeman Robert WilonskyAccording to Guadalupe Carreon, he was summoned to the office of his foreman,Wilonsky, about July 17 -or 18.Wilonsky stated that he knew Carreon was in theUnion or had been approached by the union members. Carreon denied that this wasso, whereupon Wilonsky remarked that he did not know whether Carreon was lyingor "just covering up."He told Carreon that he was giving him a raise in pay anddoing all he could to see that Carreon made a good living for he knew that Carreonhad a wife and seven children to support.He warned Carreon that he had authorityto cut his hours to 40 a week if he joined the Union.As Respondent's records show,Carreon had been working considerably more than 40 hours a week.)Another employee, George Tolentino, testified that in July, a few days beforeCarreon was fired, Wilonsky asked him, Tolentino, whether he had signed a unioncard.When Tolentino replied in the affirmative, Wilonsky asked him who had givenhim the card and Tolentino stated that Carreon had.Employee Stevan Chavarria testified that Wilonsky talked to him about the Unionor questioned him about it on three occasions.The first occasion was about July 17when Wilonsky stated that he had heard that the employees were organizing a unionand asked whether Chavarria was in it.Chavarria denied that he had joined(though he in fact had done so).Wilonsky then remarked that he thought the coloredemployees were starting the union movement because they usually startedunions andthat he, Wilonsky, would have to get rid of them.He told Chavarria that if he heardChavarria was for the Union, he would have to let him go.At the same timeWilonsky said that he was sure Carreon was in the Union.A few days later Wilonskyinformed Chavarria that he had heard that Chavarria was in the Union and that if hewas, he "could always back out of it"-that it would be better for him if he forgotabout the whole matter.On this occasion he named employees Carreon and Sevilla,among other employees, as being in the Union, said that the Union was bad forpeople, and predicted that the employees would get only 40 hours of work a weekunder the Union. Several days later, Wilonsky again called Chavarria into his officeand accused him of being in the Union. Chavarria denied the charge. Thereupon,Wilonsky remarked that he could always find out by giving Chavarria a lie detectortest.Angeletta Espinoza and her husband, Leon, have been employed by Respondent for14 years.She isa sister of the wife of Cruz Dominguez, whose alleged discriminatorydischarge on July 31, 1964,is inissue.She testified that about 2 weeks afterDominguezhad been discharged, Foreman Wilonsky asked her if her husband, Leon,was involved in the Union. She replied that she did not know.He then asked, "Doyou know or don't you want to tell?" She assured him that she knew nothing.Wilonsky then asked, "Did you hear that they let Cruz [Dominguez]go?" and admon-ished her not to get Leon involved in the Union. I find thatthe admonition,occur-ring inthis context, constituted a warning to Espinoza that her husband, too, wouldbe discharged if he became involved in the Union.Wilonsky categorically denied discussing the Union with any employees or ques-tioning themabout the Union.He testified that Vice President Irving Glazerinstructed him not to discuss this subject and that he obeyed those instructions.Wilonsky impressedme as a witness determinedto deny anything attributed to himwhich might possibly involve his employerin an unfairlabor practice.He did notappear to be a frankwitness.I was, on the other hand, impressed with the sincerityof Carreon, Espinoza, and Tolentino and credit their testimony above set forth.Respondentmakes a special attack on the credibility of Chavarria, pointing out thathe was a friend of Carreon, had visited in the latter's home, and that Chavarria atfirst denied, then later admitted having talked to Carreon about some of the mattersconcerningwhich Chavarria testified. In evaluating Chavarria's testimony, I havetakeninto considerationthis inconsistency and also the fact that his testimony attimes appeared a little too opportuneto be entirely credible.Although there is noth-ing inherently incredibleabout his testimony,and I am convincedthatWilonsky did 470DECISIONSOF NATIONALLABOR RELATIONS BOARDinterrogate him regarding the union movement,did speculate that the colored employ-ees had started it, and did warn that he could ascertain the truth about whetherChavarria had joined by giving him a lie detector test, I shall not otherwise rely uponhis testimony in making my findings herein.2. Interrogation attributed to Regional Manager William McDonaldAccording to the undenied and credited testimony of Carreon, about July 20 orseveral days after Foreman Wilonsky had spoken to him about the Union, RegionalManager McDonald remarked to Carreon that he had heard that the place "was goingunion" and asked him why he had joined the Union. Carreon denied having joined.McDonald replied, "You are a good worker and I did not see why you had signed upwith the Union."Thereafter,McDonald again approached Carreon and asked whyhe had joined the Union.Carreon responded, "What are you fishing fors" andMcDonald replied, "Oh, skip it," smiled and walked away.'3. Interrogation attributed to Vice President Irving GlazerCruz Dominguez,whose discriminatory discharge of July 31 is discussedinfra,testified to a series of interrogationsby VicePresident Glazer as to what Dominguezknew about the Union and as to strong pressures exerted upon Dominguez to ascer-tainwhat he knew about the Union and its leadership.For reasons hereinafterdiscussed,I credit Dominguez'testimony in these respects.On or about August 1, the day following Dominguez'discharge,Glazer toldemployee James Wilson,who had been employed by Respondent for over 30 years,that Dominguez had been discharged for misappiopriating company funds.He thenasked Wilson whether he had signed a union card.Wilson replied that he had.Pete Cuellar,another employee with more than 30 years' tenure with Respondent,testified that on a date about which he could not be certain(at first he placed it asoccurring before any of the three discharges but later placed it as a few days afterDominguez'discharge),Glazer, in a routine conversation with him about the Union,questioned him as to whether he knew anything about it.Cuellar replied that hedid not.Glazer testified that following Dominguez'discharge,Wilson told him that he,Wilson,was a member of the Union,but Glazer denied otherwise discussing theUnion with any employee in the warehouse and denied knowing that any of theemployees in the warehouse or general offices were members of the Union.I do notcredit these denials.I credit instead the testimony of Dominguez,Wilson, andCuellar.Wilson particularly impressed me as being thoroughly honest and reliable;and though Cuellar appeared uneasy and reluctant to testify,I am satisfied that histestimony was substantially accurate.4.Conclusion with respect to the alleged interference,restraint,and coercionThe interrogation of the above-mentioned employees by Vice President Glazer,Regional Manager McDonald, and Foreman Wilonsky regarding the union member-ship or activities of such employees and of other employees occurring, as it did, in thecontext of other unfair labor practices, the threat by Wilonsky to cut out overtimework if the Union succeeded in organizing the employees, his threat to use a liedetector test to force Chavarria to tell the truth about the Union, and his warningto Espinoza that her husband Leon, like Dominguez, might be fired if he joined theUnion, unquestionably interfered with, restrained, and were in violation of Section8(a)( I) of the Act.C. The alleged discriminatory discharges1.Ysidoro SevillaSevilla had worked for Respondent upon three occasions, for a total of between 3and 4 years prior to his discharge on July 23.He worked out of the warehouse,under the direct supervision of Foreman Wilonsky, as a truckdriver.He joined theUnion sometime prior to July 14.'It is also undenied and I find in accordance with credited testimony of employeeJames T. Wilson, that in July, prior to the occurrence of any of the discharges here inissue,McDonald asked Wilson if he had seen any of the union representatives aroundthe place.I do not, however, find anything unlawful in this type of interrogation GLAZER'S WHOLESALE DRUG COMPANY,INC.471Normally, Sevilla made only local deliveries but he was occasionally sent on out-of-town trips as a helper.According to his testimony,his first and only out-of-towntrip as a truckdriver was on a Friday, June 26 or July 3(3 or 4 weeks prior to hisdischarge on July 23).On this trip the engine of the truck he drove was burned outand his responsibility for this damage was assigned to him as the reason for hisdischarge.Sevilla gave the following credited account of the incident and of his subsequentdischarge.The 1957 Chevrolet truck which Foreman Wilonsky assigned to him todrive to Denison,Texas, had previously been turned over and Sevilla had heard thatRespondent had been having trouble with that truck.For this reason Sevilla askedWilonsky if the truck was in condition to make the trip and Wilonsky assured himthat it was.An experienced driver, Pete Cuellar, was assigned to follow him toDenison in another truck.Enroute and before reaching Sherman, which is about 65miles from Dallas, Sevilla heard a rear-end noise in the truck and stopped to investi-gate.He found that the engine was hot. The temperature gauge on the truck wasnot working and Sevilla had therefore not immediately been made aware of the hotmotor.Cuellar,who also stopped,advised Sevilla to drive on to a filling stationahead.Sevilla did so.As he started putting water in the radiator,the motor died.After the motor cooled, Sevilla attempted to crank the engine as Cuellar poured morewater in the radiator.They found leaks in the water hose and fixed the leaks. Sevillathen started the motor again but when more water was put into the radiator,he hearda popping noise, saw a hole in the engine,fitted a plug into the hole, then proceeded onhis way.He stopped in the next town and informed Cuellar that the truck was nobetter.On Cuellar's advice,he telephoned the warehouse and Wilonsky sent amechanic to look at the truck and also sent another truck in which Sevilla continuedhis trip to Denison.The damaged truck was towed back to the Dallas warehouse.During the following week,Wilonsky informed Sevilla that the engine of the truckwas burned up and showed him the head which was cracked. It was several weekslater, on July 23, following a conference in the office among Cuellar,Wilonsky, andFinance Manager E. P. Furlong,that Sevilla was discharged.Furlong told Sevillathat Foreman Wilonsky had recommended overlooking the incident in which thetruck engine was burned up but that it was company policy to insist on its equipmentbeingmaintained and Furlong was unwilling to overlook the incident.Furlongexplained to Sevilla that he had just returned from his vacation and learned about thetruck.Cuellar, the only witness besides Sevilla who could have testified about Sevilla'sand his own handling of the hot engine problem, was not questioned either by theGeneral Counsel or by Respondent about it. I therefore assume that,if questioned,his account would have corroborated Sevilla's account?I shall also assume, becauseno evidence to the contrary appears, that the account given by Cuellar to Furlong wasin substantial accord with Sevilla's testimony regarding the matter,and that it was onthe basis of this account that Respondent deemed Sevilla to have been negligent andresponsible for the burned-up motor.It was apparently Furlong's position that whenSevilla first became aware of the hot motor,he should have parked on the side of theroad and sent Cuellar for a repairman,for water or for whatever else might beneeded, and should not have attempted to drive further at that time.I cannot con-clude that Furlong's position is unreasonable even though it was Cuellar,a driver ofmore than 30 years' experience with Respondent,who advised Sevilla to drive on tothe next filling station.The loss to Respondent was substantial.Wilonsky estimatedthat it would cost between$500 and $600 to replace the burned-out engine.More-over, there is no suggestion in the record that this type of loss was covered byinsurance.There are,of course,suspicious circumstances surrounding Sevilla's discharge.Hewas not discharged until 3 or 4 weeks after he burned up the truck engine. The truckincident occurred on June 26 or July 3; Furlong did not leave for his vacation untilJuly 8; Respondent received the Union's request for recognition just after July 9;Sevilla joined the Union prior to July 14; Furlong returned from his vacation onJuly 20; and Sevilla's discharge occurred on July 23.This lapse of time betweenSevilla's offense and his discharge for that asserted reason is explained by ForemanWilonsky's testimony that he did not believe Sevilla should be discharged for theoffense and did not report the matter to Furlong until the latter returned from hisvacation.There is also the unexplained circumstance that Cuellar,who advised andassisted Sevilla in handling the hot engine problem, does not appear to have been2 Cuellar,who was called by the General Counsel and questioned about Vice PresidentGlazer's interrogation of him regarding his knowledge of the Union, appeared to be asomewhat timid, if not reluctant,witness,as hereinbefore noted. 472DECISIONSOF -NATIONALLABOR RELATIONS BOARDblamed or disciplined by Respondent for his part in handling the problem, and thefurther circumstance that Furlong conferred with Cuellar, but not with Sevilla, beforedeciding to discharge Sevilla. It seems only reasonable that Furlong should haveobtained Sevilla's version of the incident before discharging him.On the other hand, I am not satisfied on the record before me that Respondent hadknowledge of Sevilla's union membership at the time it discharged him and this, ofcourse, is a necessary ingredient for any inference of unlawful motivation.Asidefrom the testimony of Chavarria that Sevilla was one of the employees named byWilonsky about July 20 as being a member of the Union, there is no evidence ofknowledge by Respondent.As already indicated, I am not convinced that Chavarriawas an entirely credible witness and I am reluctant to rely on his testimony as a basisfor finding a knowledge by Respondent of Sevilla's union membership. But even ifIwere to infer such knowledge, I am nevertheless not convinced that Respondent'sdischarge of Sevilla under all the circumstances shown by the record was motivatedby his union membership rather than by the substantial financial loss to Respondentcaused by Sevilla's negligent handling of his truck. I find that the General Counselhas not established by a preponderance of the evidence that the discharge of Sevillawas discriminatorily motivated.2.Guadalupe CarreonCarreon had worked for Respondent a total of about 41/2 years, his last employ-ment being for about 3 years prior to his discharge on July 28.He worked out of thewarehouse as a truckdriver and deliveryman, making both out-of-town and localdeliveries and filling orders, lining up the merchandise and helping to load the trucks.As already noted, Carreon is the employee who had sought out a union representative,obtainedunionauthorization cards, and signed up nine of his fellow employees.Respondent knew that Carreon was active in the union movement, for his foreman,Wilonsky, in questioning Tolentino several days before Carreon's discharge aboutwho had given him the union card which he had signed, learned that Carreon haddone so.Moreover, it is undisputed that Respondent had heard of Carreon'sunionmembership at least as early as July 20 (when Regional Manager McDonald toldCarreon that he was a good worker and knew his job well and that McDonald didnot know why he had wanted to join the Union).Respondent discharged Carreon on July 28 for the asserted reason that his com-mercial driver's license had expired. It is General Counsel's contention that Respond-ent had requested Carreon to work long hours, refused to grant his request for timeoff to get his license renewed, then had used his lapsed driver's license as a pretextfor discharging him because of his union membership and activities.Carreon's testimony regarding the circumstances precipitating his discharge maybe summarized as follows: Several days after receiving a letter dated July 1, 1964,from the Texas Department of Public Safety requesting him to appear at 9:30 a.m. onJuly 9 for an interview, Carreon showed the letter to his foreman, Wilonsky, andtold him that he needed to go for the interview on July 8 (a Wednesday).3Wilonskyreplied that Carreon was scheduled to drive to east Texas on that date and that hecould not be spared from work. On July 8 Carreon requested his wife to telephonethe Texas Department of Public Safety and notify it that he could not appear for aninterview on that date. She did telephone but was unable to reach the person whohad signed the letter.Carreon then proceeded to drive his truck to east Texas asdirected.Carreon's driver's license, unless renewed, was due to expire on the followingSaturday, July It.The licensing office was open on Saturdays between 8 a.m. and12 noon, but Carreon had to take his pregnant wife to a doctor on July 11 and didnot have time to see about the interview and renewal of his license then.On everyday thereafter (except Sundays) up to the date of his discharge, Carreon was requiredto work.s The letter appears to be a form letter with Carreon's name, address and the date andplace at which Carreon was to appear typed in. It recites in the form,inter aha,"thatseveral reports of traffic difficulties experienced by you during recent months have be-come a part of your driver license file and appear to establish a basis for improvementor corrective action" ; that in "an effort to determine the cause of such adverse drivingrecord and to review your current licensing status"the appointment for an interviewwas being made. Apparently a driver is not called in for a consultation unless hisrecord shows as many as three traffic violationsRespondent does not contend, how-ever, that Carreon's traffic violations had anything to do with his discharge. GLAZER'S WHOLESALEDRUG COMPANY, INC.473Carreon received another form letter from the Texas Department of Public Safety,dated July 17, notify him that he would have to appear in person at one of the depart-ment's examining stations for a driver's test before his license could be renewed.Carreon testified that 2 or 3 days after receiving this letter he showed it to ForemanWilonsky and told him he wanted time off to see about getting his driver's licenserenewed.Wilonsky looked at the letter, laughed and said that the Company wouldgive him time off later when it could spare him. Several times thereafter Carreonagain asked for time off for this purpose and Wilonsky repeated, "Whenever we havetime you can go." Finally, on Tuesday, July 28, Carreon asked Wilonsky not torequire him to drive anymore until Carreon could get his license renewed, butWilonsky sent him on a local driving assignment anyway, saying that if Carreondrove carefully, there would be no problem.Carreon then made a delivery of beerto a local warehouse.While there he received a telephone call from Wilonskyrequesting him to return to Respondent's warehouse.Carreon further testified that when he arrived back at Respondent's warehouse,Wilonsky sent him to Branch Manager Furlong's office. Furlong asked for Carreon'sname, address, and his driver's license.When Carreon told Furlong that he did nothave a driver's license, Furlong replied that Carreon had been hired as a driver andthat since he did not have a driver's license, he could not remain in Respondent'semploy.Carreon explained that he had asked Wilonsky on several occasions fortime off so that he could take another test and get his license renewed. Furlong thentold Carreon to talk to Wilonsky and that it was up to Wilonsky to let him go for thetest if he wanted to.While Carreon was still in Furlong's office, Vice President IrvingGlazer walked in and asked Furlong what was wrong. Furlong replied, "We have aman here who does not have a driver's license."Glazer then said, "Well, if he isdriving without a license, we cannot use him any more ....Get out."Carreon leftthe plant after receiving his paycheck.Carreon's account is in part supported by the testimony of James T. Wilson, anover-the-road driver, who works out of the general offices but whose duties take himto the warehouse occasionally, usually on Mondays.He testified that while at thewarehouse about a week before Carreon's discharge, he heard Wilonsky ask Car-reon to drive a truck; that Carreon told Wilonsky he had a letter from the depart-ment saying he had to take another examination before he could get his driver'slicense renewed, and that Wilonsky said he would let Carreon go as soon as he hadtime.As already noted, Wilson impressed me as a thoroughly reliable witness andI credit his testimony .4Foreman Wilonsky categorically denied that Carreon had ever shown him or toldhim about either of the two letters from the Texas Department of Public Safety,that Carreon had ever informed him of the expiration of his driver's license orrequested time off to get his license renewed, or that he knew Carreon had beendriving without his driver's license.As previously indicated, I do not find Wilonskyto be a credible witness. I credit instead Carreon's account of the events leading upto his discharge.Furlong's and Glazer's account of the discharge interview was substantially asrelated by Carreon.Furlong testified that he dismissed Carreon "on the spot" whenhe ascertained that Carreon did not have a driver's license.Glazer testified that heinstructed Furlong to check on all the employees to be sure that they had driver'slicenses and that he concurred in Furlong's discharge of Carreon when it was dis-covered that Carreon did not have a license.According to Glazer, after they hadleft the office, Carreon told him that he had asked Wilonsky for time off so that hecould get his license renewed and that Wilonsky had refused to give him time off.Glazer testified that he then called Wilonsky into the office and asked, in Carreon'spresence, if this were true and that Wilonsky denied that it was true.The lattertestimony was not corroborated by either Wilonsky or Carreon and I have somedoubt as to its accuracy, but assuming that it happened, this would not affect myconclusion as to the motivation for Carreon's discharge.In defending his discharge of Carreon for not having a commercial driver's license,despite Carreon's explanation that Wilonsky would not give him time off to take thetest necessary for a renewal of his license, Furlong stated that Carreon could have*There is also testimony by employee Chavarria that about 2 weeks before Carreon'sdischarge, he heard Carreon ask Wilonsky for time off to get his license renewed andheard Wilonsky reply, "Whenever we have time "Chavarria also testified that on the dayCarreon was discharged he heard Carreon protest against driving because his license hadexpired, and that Wilonsky told him, "Go ahead anyway and just be careful." Forreasons already noted, I do not rely upon Chavarria's testimony in support of Carreon'saccount of the events. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDattended to this matter on Saturdays-since, according to Furlong,he did not workon Saturdays-or in the morning before Carreon reported for work, as he washabitually late for work.Respondent's records, however, do not bear out theseassertions.The payroll records show that Carreon worked every Saturday in Julyprior to his discharge, except on July 11, when, as already stated, Carreon had totake his wife to a doctor.These records show, moreover, that throughout JulyCarreon worked extremely long hours. For the pay period ending July 9, he worked731/2hours, including 111/4 hours on Saturday, July 4; for the pay period endingJuly 16, he worked 611/2 hours; for the pay period ending July 23, he worked 793/4hours, including 81/z hours on Saturday, July 18; and for the next 4 days precedinghis discharge on July 29, he averaged over 11 hours a day, including 73/4 hours ofwork on Saturday, July 25.These records also show that during July, there wasonly I day when Carreon failed to report for work as late or later than 9 a.m , andthat on that single occasion, Saturday, July 18-when he reported at 9.54 a.m -hehad checked in at 3 a.m. that same morning after 231/4 hours of driving duty. Surely,Respondent could not have expected him to attempt to take a driver's test between8 and 9:54 a.m.on that morning.In view of the entire record, including the fact that Carreon had started the unionmovement and signed up most of his fellow drivers in the Union, that Respondenthad learned of Carreon's support of the Union and strongly opposed it, I have notthe slightest doubt that Respondent's discharge of him on July 28 for the assertedreason that he did not have a driver's license, despite his protest that Foreman Wil-onsky refused to give him time off to take his driver's test, was merely pretextualand that the true reason for his discharge was his membership and leadership in theunion movement.3.CruzDominguezPrior to his discharge on July 31, Dominguez had been employed by Respondentfor 14 or 15 years.He was one of Respondent's two drivers who worked out ofthe general offices, driving trucks both in the city and over the road.He was one ofthe nine drivers who signed a union card at the request of Carreon.Dominguez gave the following account of the events leading up to his discharge.About 7:45 a m. on June 30, he was involved in an accident on the highway enroutetoHouston.While driving on a 4-lane divided highway, he looked in his rearviewmirror, preparatory to passing a State Highway Department truck, saw nothing, thenas he started pulling into the passing lane, he noticed a small station wagon in thatlane about to pass his truck.To avoid hitting the station wagon, Dominguez quicklyturned back into the lane in which he had been driving, but in doing so crashed intothe back of the Highway Department truck, causing substantial damage to the truckhe was driving.Dominguez inquired of the three men in the Highway Depart-ment truck as to whether any of them were hurt and they assured him that theywere not.He then ascertained that no damage was done to the Highway Departmenttruck.From the nearest town he reported the accident to Respondent's traffic man-ager,Marcel Lanier, then telephoned the highway patrol.He was given a ticket andpaid a fine of $20.50 for the negligent collision.Within a few days after the acci-dent he made a written report regarding it in Respondent's office.The truck wastowed into Houston and repaired within about a week.During that week Domin-guez assistedWilson, the other over-the-road driver, and accompanied him on histrips.He then resumed driving the repaired truck.Dominguez further testified that on Tuesday, July 21, 3 weeks after the accident,he saw Vice President Glazer in Respondent's sales office in Houston and Glazerasked him if he "knew what was going around about the Union."Dominguezreplied that he knew nothing about the Union.On the same day, Dominguez drovehis loaded truck back to Dallas where part of the truck was unloaded and theremainder of the load, destined for Fort Worth, remained on the truck.The truckwas scheduled to be loaded with additional liquor and sent to Fort Worth on Thurs-day but the delivery was delayed until Tuesday of the next week and the truck wasthen driven by Wilson instead of Dominguez.Wilson relayed a message to Domin-guez that he was to report to the general offices on Tuesday.When Dominguezreported,he first saw Traffic Manager Lanier who told Dominguez that he hadcalled the highway patrol and received a report on Dominguez' accident.Dominguezthen went into the office where Vice President Glazer was sitting.Glazer asked himif he knew anything about the Union.Dominguez replied in the negative.Glazeraccused Dominguez of lying and told him to report to Lanier.When Dominguezreported as requested,Lanier told him to return on the following day. GLAZER'SWHOLESALEDRUGCOMPANY, INC.475According to Dominguez,on the next day, Wednesday,July 29, he returned tothe office and found Glazer there.Glazer statedthathe wanted to find out thetruth about the Union.Dominguez said that he knew nothing about it.Glazerretorted that Dominguez was lying; that he knew everything about it.Glazer saidthat someone had informed him that Dominguez was the leader of the Union.Dominguez replied, "I hope I did die if I was the leader of the Union."Glazerthen asked if Dominguez was sure he had nothing to do with the Union and whetherhe would take a lie detector test.Dominguez said that he would take such a test.On the following day, July 30,Glazer took Dominguezto TruthVerification, Inc.,for a lie detector test.On the way there, according to Dominguez, Glazer told himthe test would be about the accident.The man who administered the test, LauranceMohn, questioned Dominguez about headlights,his truck,air cushions,whetherDominguez was living in Texas, whether he eats breakfast,and about the accident .5Thereafter, whileDominguez was still in Mohn's office, the latter read to Dominguezand obtained his signature on a typed statement,datedJuly 30,pertaining to theJuly 30accident,which describedthe accident substantially in accord with Domin-guez' testimony with respect to it.6Afterhe had taken the lie detector test, Dominguez was broughtbackto Glazer'soffice.Dominguez testified that Glazer again asked him to tell the truth about theUnion and Dominguez continued to disclaim any knowledge of it.After askingDominguezwhat theUnion could do for him besides taking his dues, Glazer toldDominguez to return on the next day.On the followingday, July 31,when Dominguez returned to Glazer's office, hefound Mohn therewith Glazer.Mohn read to him another typed statement whichDominguez signed.This statement recited that during Dominguez'employmentwiththe Companyhe had purchased several new cool seat cushions for his truck,which Respondenthad paid for,and that he had taken some of them for use in hisprivate car.Dominguez testified that during his last 2 years of truckdriving, he hadpurchased about four air cushions for his truck on his company credit card, hadused one of the old cushions for his private car, and had left the other used cushionsin the warehouse and guessed that "some of the boys"had used them.Although thestatement he signed appears to be somewhat misleading,Mohn acknowledged thatitwas the used cushions,not the new ones, which Dominguez had acknowledgedhaving used in his private car.AfterDominguez had signed the second statement,Glazer took him to the High-way Department and requested an officer there to give Dominguez some readingtests in connectionwith adriver's test.Despite thefactthat he could not readEnglish,he passed the test, as Glazer described it, "with flying colors," the testerexpressing the view that Dominguez was well qualified to drive a truck.?Glazerthen drove Dominguez back to the office and on the way, according to Domin-guez, kept asking him for the truth.Glazer told Dominguez that he knew thatWilson, the other over-the-road driver, was involved too. (Wilson, as Dominguezknew, had not been involved in the accident and Glazer could only have been refer-ring to Wilson's involvement in the Union.)When they arrived at the general offices, Traffic Manager Lanier took Domin-guez to lunch.This was the first time in his 15 years with Respondent that Lanierhad ever taken Dominguez to lunch.During lunch Lanier advised Dominguez thatifGlazer asked him anything,Dominguez should tell thetruth.Afterlunch, asDominguez sat in the office of Warehouse Foreman Wilonsky for awhile looking at a6Mohn testified that as he administered the polygraph test to Dominguez, the lattersaid that he was not feeling well and in fact appeared to be ill, but that Dominguezwanted to continue with the tests.He further testified that he stopped the tests atthat point since there was nothing in the polygraphs to indicate that Dominguez wasnot telling the truth.O The statement, in part, recites that Dominguez believed the accident was his faultand that he had been careless.Dominguez does not read or write English.He testifiedthat he did not believe that the statement just mentioned was read to him.He also testi-fied at one point that he believed the accident was unavoidable and not his fault, butat another point he acknowledged that he was at fault. These circumstances, I be-lieve, reflect his uncertainty as to the proper conclusion to be drawn from the facts,rather than an intent to misrepresent the facts7 Glazer testified that he could not remember the date on which he took Dominguezfor the driver's test and did not believe it was the day Dominguez was discharged.Dominguez'testimony in regard to the sequence of events,however, appeared very clearand convincing,and I credit it. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDmagazine, Glazer walked by and asked Dominguez if he had anything to tell. Domin-guez replied that he did not.About 3.30 p.m., according to Dominguez, he decidedto tell the truth and went to Glazer's office where he informed Glazer that he hadsigned "for the Union."Glazer asked if he knew what he had signed for andDominguez replied that he did.Glazer then asked who else had signed and Domin-guez said that he did not know.Glazer inquired as to who had given Dominguezthe card which he had signed and Dominguez told him that Carreon had.Dominguez then left Glazer's office and started looking at magazines again.Hisback started hurting him, so he went to Lanier's office and asked if anyone couldtake him to a doctor. Lanier replied that he "had a dirty deal to do," that he had todischarge Dominguez.Dominguez asked for the reason and Lanier replied that itwas because of "the wreck."Vice President Glazer's account is irreconcilable with that of Dominguez.Hetestified that he did not "know" at the time of Dominguez' discharge on July 31that he was a member of the Union and, indeed, did not "know" any of his employeeseither at the warehouse or at the general offices were union members.He also testi-fied that he never had any discussion "with any employee of the warehouse" as towhether or not he belonged to the Union.He admitted, however, knowing aboutthe Union's letter of July 9, in which it claimed to represent a majority of the ware-house employees.Although Glazer did not in specific terms deny that he hadrepeatedly sought information from Dominguez as to what the latter knew aboutthe Union, as Dominguez testified, Glazer sought by his testimony to give the impres-sion that he had not. Even if his testimony may be interpreted as denying that hehad such conversations, I do not credit it.Glazer's account of the events leading to Dominguez' discharge is not very coher-ent, but it appears to be substantially as follows:Glazer's duties pertain principallyto the sales end of the business and driving accidents are not in his "division" ofresponsibility.He therefore had not heard about Dominguez' accident on June 30until July 21, when Dominguez told him about it in Houston after Glazer hadbought Dominguez a cup of coffee.At that time Dominguez appeared nervous andfearful that he might lose his job because of the accident.After listening to Domin-guez, Glazer told him he would look into the matter.According to Glazer, when he returned to Dallas he investigated the accidentand Dominguez' previous record with RespondentHe learned from the recordsavailable, including the insurance report and the traffic ticket given Dominguez,that:Dominguez had a negligent collision; Dominguez had previously been involvedin a "misappropriation" of company funds; 8 there had been reports about Dominguezspeeding (but there were no written records of such reports); Dominguez had usedhis company credit card to purchase five seat cushions within a short period of time;and Dominguez could not read or write English.He called Dominguez in for aninterview in order to learn the truth and, although Dominguez had given inconsistentaccounts of the accident, he finally conceded that he had been negligent and that theaccident was his fault.Glazer then decided to send Dominguez to Truth Verifica-tion, Inc., for a lie detector test to verify what Dominguez had told him, and Domin-guez agreed to go.After the lie detector operator had read the statements whichDominguez signed, Dominguez appeared "very sorry and very shook up" and Glazerfelt sorry for him.When asked by the Trial Examiner what inconsistent accountsDominguez had given about the accident which led Glazer to subject him to the liedetector test, Glazer appeared flustered and hesitated before replying that one ver-sion given by Dominguez was that he had been sleepy and did not see "the guy"(apparently referring to the driver of the station wagon), but Glazer could notremember any other version.Glazer explained that he took Dominguez for a driver's test because he felt thatRespondent had perhaps been at fault in assigning Dominguez work for which hewas not qualified because of his illiteracy.He did not explain how illiteracy couldpossibly have had anything to do with any of Dominguez' shortcomings during his15 years of employment with Respondent.Glazer further testified that he recom-mended to Traffic Manager Lanier that Dominguez be discharged.He did notexplain why, since he was recommending Dominguez' discharge, he had bothered tos The so-called "misappropriation" to which Glazer referred was the acceptance byDominguez of cash discounts on the purchase of gasoline from Phillips Petroleum Com-pany, instead of having these discounts credited on the gasoline charge tickets.Whenitcame to the attention of Traffic Manager Lanier several months before the accidentthat Dominguez was doing this, Lanier told Dominguez that it "definitely was againstcompany policy for any driver to take any cash discount" and thereafter Dominguezhad all the discounts put on the charge tickets GLAZER'S WHOLESALE DRUGCOMPANY,INC.477take Dominguez to the Highway Department for a driver's test. From my observa-tion of Glazer as he testified, as well as from a careful analysis of the record of histestimony, I am not persuaded that he was telling the truth insofar as his account isinconsistent with that of Dominguez.Lanier testified that he is the person who decided to and did discharge Dominguezand that his reason for doing so, and which he stated to Dominguez, was Dominguez'reckless and careless driving and his dishonesty.He at first testified that the specificdishonesty to which he was referring was Dominguez' purchase of more air cushionsthan were needed for his truck, and his appropriation to his own use of the used aircushions.However, in answer to leading questions of his counsel, he later testifiedthat he was also referring to the cash discount incident herembefore mentioned.Lanier testified that Respondent's comptroller, O'Shea, keeps him informed of anypurchases by employees which appear to be out of the ordinary, and that he, Lanier,knew of the purchases by Dominguez of the excessive number of air seat cushionsfor 2 or 3 weeks before discharging him but said nothing to him about the matter.Lanier disclaimed any knowledge of union activities at the plant but he did acknowl-edge having heard a discussion in the office about the Union's letter requestingrecognition.Lanier at first placed the date on which he took Dominguez to lunch as 4 or 5days before Dominguez' discharge, but on cross-examination, conceded that it couldhave been on the day Dominguez was discharged-as Dominguez testified-or aday or two before.°During lunch, according to Lanier, he kept asking Dominguezto tell the truth about the accident because he wanted to know all the details; how-ever, Lanier acknowledged that he had no reason to believe that Dominguez hadnot told the truth to him or anyone else about the accident.Lanier explained thatwhen he asked Dominguez in specific terms whether the accident was his fault,Dominguez at first expressed the view that it was not, then later conceded that itmust have been his fault because he had been driving too close to the highway truck.Lanier conceded that Dominguez had given him a report of the accident on June 30,the day it occuried, and that Dominguez had thereafter made out a report of theaccident which should be on file in Respondent's office.Lanier testified, however,that he had not looked at the report and was not familiar with it.Lanier further testified that since about April 1964 he had been receiving reportsfrom Respondent's various branch managers that Dominguez had been driving care-lessly-following too closely or cutting in and out of traffic-but that he did notmention this to Dominguez, at least before the discharge interview.No branchmanager was called to substantiate Lanier's testimony. I have serious doubts as towhether any such oral reports were made.There are facets of the testimony of both Lanier and Glazer which appear to meto be inherently incredible.Lanier furnished no explanation as to why he waited3weeks or a month after the accident to start questioning Dominguez about it, orwhat occasioned his sudden interest in learning more about it, or why he did noteven attempt to familiarize himself with what had already been reported by Domin-guez in his accident report and to the insurance company.Nor could he explainwhy he did not question Dominguez concerning the air cushions when his attentionwas called to the matter several weeks befoie Dominguez' discharge.Nor does itappear credible that Lanier would have urged Dominguez to tell the truth about theaccident when he conceded he had no reason to believe that Dominguez had failedto tell the truth, or that he should have insisted on Dominguez' drawing a legalconclusion as to whether or not he was at fault under the circumstances Dominguezhad related.Lanier testified that he did not know about the lie detector test givenDominguez.This, too, seems to me as incredible in view of the fact that Glazerand Lanier had been consulting with each other about Dominguez.I am convinced that Dominguez' account of the events leading up to his dischargeis substantially correct.I find shocking the extreme pressures put upon him to forcehim to divulge what he knew about the Union and its leadership. It appears obvioustome that the collision occurring a month before the discharge, the purchase of anexcessive number of air cushions between June 1963 and April 1964, which came toLanier's attention several weeks before the discharge and Dominguez' acknowledg-ment that he used one or more of the old cushions in his own car, were not in factthe true reasons for Dominguez' discharge.Respondent's knowledge of these mat-ters served as a lever in its attempts to force Dominguez to divulge all he knew abouttheUnion and its leadership; and when Dominguez, under great pressure, finally6I credit Dominguez' clear and convincing testimony that this event occurred on the dayof Dominguez'discharge. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to tell the truth about the Union but disclosed only that he had signed a unioncard and that Carreon(who had already been discriminatorily discharged) hadgiven him the card,Respondent,I am convinced,believed that he was still notdivulging all he knew about the Union,and thereupon decided for this reason andbecause of his union membership to use all adverse information about him whichitcould uncover as a pretext for his discharge.I find that Glazer,in requestingDominguez to take a lie detector test, was not motivated by a desire to learn thetruth about the accident or any other matter about which he had questioned Domin-guez, but was motivated insteadby thetwofold purpose of intimidating him intodivulging all he knew about the Union and of possibly discovering some reasonother than the stale accident incident as a plausible pretext for discharging him. Ifind also that Glazer's decision,after learning the results of the lie detector test, totake Dominguez to the State Highway Department for reading tests in connectionwith testing his ability as a driver,was also for the dual purpose of coercing himinto disclosing the union activities of himself and his fellow employees,and of pos-sibly supplying a convincing pretext for discharging him.Since Glazer knew thatDominguez could not read or write English, it is a reasonable inference that inrequesting the Highway Department official to give Dominguez reading tests, Glazerhoped that Dominguez would fail the tests and thereby furnish a more plausible pre-text for the planned discharge.I find that Respondent discharged Dominguez because of his union membershipand Respondent's belief that he had not fully disclosed to it all he knew about theUnion and its leadership.In reaching this conclusion,I do not mean to imply thatitwould have been unreasonable for Respondent to have discharged Dominguezbecause of the collision or because of the petty dishonesty in which he concededlyengaged.I conclude,rather,that these misfeasances,which occurred prior toRespondent's knowledge of any union activity at the plant,were not the true reasons.CONCLUSIONS OF LAW1.By coercivelyinterrogatingemployeesregarding the union membership andactivitiesof themselves and otheremployees,and bythreateningdischargeand otherreprisalsagainst employees for joining or supporting the Union,Respondent hasinterfered with,restrained,and coerced its employeesin theexercise of their rightsguaranteed in Section7 of the Actin violation of Section 8(a) (1).2.Respondent,by discharging Guadalupe Carreon and CruzDominguez becauseof their unionmembershipand activities,violated Section 8(a) (3) and(1) of theAct.3.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.4.A preponderanceof the evidence does not support the allegationof the com-plaintthat Respondentviolated Section 8(a)(3) and(1) of the Actby reason of itsdischargeof YsidoroSevilla.THE REMEDYIt having been found that Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and(3) of the Act,my RecommendedOrder willrequire that it cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.To remedythe discriminatory dischargesof Carreonand Dominguez,Respond-ent willbe requiredto offer them reinstatement and makethem whole for any lossof paythey may have suffered byreason of the discrimination against them in themanner set forthin F.W. Woolworth Company,90 NLRB 289,with interest onbackpaycomputed in the mannerdescribedinIsisPlumbing&HeatingCo.,138NLRB 716. The recordshows,with respect to Carreon, thathe had made noattempt prior to the hearing to take his driving test and get his commercial driver'slicense renewed.Respondent'sobligation to reinstate him will be conditioned onhis furnishing Respondent with evidence that he has a commercial driver's licenseafter Respondent offers to reinstate him.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended,it is hereby recommended that Respondent,Glazer'sWholesale Drug Company,Inc., its officers,agents, successors,and assigns, shall: GLAZER'SWHOLESALE DRUG COMPANY, INC.4791.Cease and desist from:(a)Discouragingmembership in Dallas General Drivers, Warehousemen andHelpers Local Union No. 745, affiliated with the International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, or any other labor orga-nization,by discharging or in any other manner discriminating in regard to the hireor tenure of employment of any employee or any term or condition of his employ-ment.(b) Interrogating employees about their union membership, activities, or sympa-thies in a manner constituting interference, restraint, or coercion, in violation ofSection 8 (a) (1) of the Act.(c)Threatening employees with discharge or other reprisals for engaging in unionactivities.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Guadalupe Carreon and Cruz Dominguez immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for any loss of paythey may have suffered by reason of the discrimination against them, in the mannerset forth in the section above entitled "The Remedy"; provided, however, thatRespondent's obligation to reinstate Carreon shall cease if, after receiving Respond-ent's offer of reinstatement, he does not present to Respondent evidence that he has acommercial driver's license.(b)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary to determine the amount of backpay due and the right of reinstatementunder this Recommended Order.(d) Post at its warehouse and general offices in Dallas, Texas, copies of theattached notice marked "Appendix." 10Copies of said notice, to be furnished bythe Regional Director for Region 16, shall, after being signed by the Respondent'sauthorized representatives, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken to insure that such notices are not altered,defaced, orcovered by any other material.(e)Notify said Regional Director, in writing, within 20 days from the date ofthe receipt of this Recommended Order,what steps Respondent has taken to com-ply herewith 11The complaint, insofar as it alleges that Respondent violated Section 8(a) (3) and(1) of the Act by discharging Ysidoro Sevilla, is hereby dismissed."In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrderbe enforcedby a decree of a United StatesCourt of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,Inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in or activity on behalf of DallasGeneral Drivers,Warehousemen and Helpers Local Union No. 745, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Helpers of America,or any other labor organization of our employees, bydischarging or in any other manner discriminating in regard to their hire ortenure of employment,or any term or condition of employment.WE WILL NOTinterrogate employees concerning their unionmembership,activities,or sympathies in violation of Section 8 (a) (i) of the Act.WE WILL NOTthreaten employees with discharge or other reprisals for engag-.ing in union activities.WE WILL NOTin any other manner interfere with, restrain,or coerce employ-ees in the exercise of rights guaranteed them by Section7 of the Act.WE WILL offer GuadalupeCarreon andCruzDominguez immediate and fullreinstatement to their former or substantially equivalent positions,and makethem whole for any lossof pay they may havesuffered by reason of our dis-crimination against them;provided,that our obligation to reinstateCarreonwill cease if,after he receives our offer of reinstatement,he does not present uswith evidence that he has a commercialdriver's license.GLAZER'S WHOLESALE DRUG COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if they are presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the SelectiveService Actand the Universal MilitaryTraining and ServiceAct of 1948,as. amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building, 110West FifthStreet, Fort Worth, Texas,Telephone No..Edison 5-4211,Extension 2131,if they have any question concerning this notice orcompliance with its provisions.Liberty Scrap Materials,Inc.,Absorbent Sanitary Wiper Com-pany, and American Barrel&Cooperage CompanyandIce,Storage, Scrap Material&Grain Warehousemen's Local UnionNo. 105, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America.Case No.9-CA-3P285.May 7,1965DECISION AND ORDEROn February 3, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices within the meaningof the National Labor Relations Act, as amended, and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Decision.The Trial Examiner furtherfound that the Respondents had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended that thoseallegations be dismissed.Thereafter, the General Counsel filed limitedexceptions to the Trial Examiner's Decision and a supporting brief.The Respondents filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated its152 NLRB No. 47.